PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On August 25, 2006, claimant and respondent, through its Purchasing *119Division, created a purchase order (hereinafter “Purchase Order”) to install a Digital/IP Hybrid Telephone System for the West Virginia Veterans Nursing Home in Clarksburg.
2. One of the requirements of the Purchase Order was that claimant perform no later than September 16, 2006.
3. On September 13, 2006, respondent’s Purchasing Division issued a Cease and Desist Order in regard to the Purchasing Order.
4. On November 1, 2006, respondent’s Purchasing Division cancelled the Purchase Order.
5. In preparing to perform the work required in the Purchase Order, claimant did, in good faith and reliance, reasonably incur expenses:
A. Spectra! Link Equipment: $3,185.25
B. NEC Equipment W6423: $470.25
C. Mileage for two (2) round trips: $182.98
I.Wheeling to Parkersburg:
D. Certain Equipment out of Warranty: $1,465.57
I. Microsoft Small Business Server 2003
II. Bad Personal Computer
III. Bad Battery Backup
E. NEC Equipment Sale: $7,962.73
TOTAL: $13,266.78
The Court finds that the amount agreed to by the parties is fair and reasonable. Thus, the Courtis ofthe opinion to and does make an award in the amount of $13,266.78.
Award of $13,266.78.